Downey, C. J.
This suit was commenced by William Conover against the appellant, before a justice of the peace, where there was' judgment for the defendant. The plaintiff appealed to the circuit court, where the death of William Conover was suggested, and his executors made parties plaintiffs in his stead. There Was judgment in the circuit court for the plaintiffs, from which the defendant appealed to this court.
The first point presented to us is, that the cause of action is insufficient. It consists of the following note:
T. F. Davidson, for appellant.
TI. H. Stillwell, S. E Wood, J. E. McDonald, f. M. Butler, and E. M. McDonald, for appellees.
"$150.00 Covington, June 15th, 1868.
“ Eighteen months after date, I promise to pay to the order of Hiram Abdill one hundred and fifty dollars; value received, without any relief from valuation or appraisement laws. Interest from date, six per cent.
Daniel Hull.”
There is no indorsement of the note by Abdill to William Conover, or to the appellees, and there is, therefore, nothing to show any right in him or them to maintain the action. See Bell v. Trotter, 4 Blackf. 12; Vandagrift v. Tate, id. 174; Hamilton v. Ewing, 6 Blackf. 88; McDonald’s Treat. 68, 69. This is not a mere defect of parties.
. The judgment is reversed, with costs, and the cause remanded.*

 Petition for a rehearing overruled.